On May 27, 1994, the Defendant was found to be in violation of the terms and conditions of his suspended sentence. Therefore, the court revokes the suspended portions of defendant’s sentence and commits defendant to the supervision of the Dept, of Corrections and Human Services for imprisonment in Montana State Prison for a term of seven (7) years for the offense of Negligent Homicide, a felony, less time previously spent in the Fergus County Jail awaiting trial and further sentences defendant to six (6) months in the Fergus County Jail on each of the two charges of Driving a Motor Vehicle while under the influence of alcohol and drugs for which he was originally found guilty, with those sentences to run concurrently with the sentence of imprisonment in Montana State Prison.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
The Honorable John Warner recused himself from participating in this case. Judge Baugh informed the defendant he had a right to proceed with a two-judge panel or he *54would be granted a continuance until another judge could be called in. Edward Lamere waived his right to a three-member board and agreed to have his case heard by Judge Baugh and Judge McLean.
Done in open Court this 19th day of August, 1994.
SIGNED this 17th day of October, 1994.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. Ed McLean, Member.
The Sentence Review Board wishes to thank Edward LaMere for representing himself in this matter.